Exhibit 32 CERTIFICATIONS OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, David J. Drutz, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of DARA BioSciences, Inc. on Form10-Q of DARA BioSciences, Inc.for the quarter ended March 31, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act and that information contained in such Quarterly Report of DARA BioSciences, Inc. on Form10-Q fairly presents in all material respects the financial condition and results of operations of DARA BioSciences,Inc. By: /s/ David J. Drutz Name: David J. Drutz Title: President and Chief Executive Officer Date: May 14, 2012 I, Ann A. Rosar, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of DARA BioSciences, Inc. on Form10-Q of DARA BioSciences, Inc.for the quarter ended March 31, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act and that information contained in such Quarterly Report of DARA BioSciences, Inc. on Form10-Q fairly presents in all material respects the financial condition and results of operations of DARA BioSciences,Inc. By: /s/ Ann A. Rosar Name: Ann A. Rosar Title: Vice President, Finance Date:
